—Judgment, Supreme Court, New York County, entered on May 21, 1974, granting the petition brought pursuant to CPLR Article 78, reversed, on the law, and vacated and respondents’ determination, finding petitioners guilty of harassment and imposing civil fines therefor, reinstated, without costs and without disbursements. Without considering the presumption arising from subdivision c of section 74 of the Rent, Eviction, and Rehabilitation Regulations there is substantial evidence in the record of the hearings before the respondents-appellants to support the harassment determination. We have noted the statement of the petitioners-respondents that the respondents-appellants did not find Torregrosso guilty. While not dispositive, it is noteworthy that Torregrosso had already been found guilty of harassment in a previous proceeding. In any event, the disposition of the Torregrosso charges has no relevancy to the findings of the Commissioner insofar as the charges against petitioners-respondents are concerned. Concur — Lupiano, Capozzoli and Lane, JJ.; Kupferman, J. P., dissents in part in a memorandum, and Murphy, J., dissents in a memorandum, as follows: